DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-8 in the reply filed on 12/2/22 is acknowledged. Accordingly, claims 9-21 are withdrawn for being directed to a non-elected invention.
Claim interpretation
	Applicants use of comprising in dependent claims 2-6 is being interpreted as the metabolic inhibitor comprises (for example) at least one of the polyphenol compounds listed in claim 5, but then can also comprise other polyphenols or other metabolic inhibitors besides polyphenols because comprising is open-ended and does not exclude other/additional metabolic inhibitors.
Claim Objections
Claims 3 and 5 are objected to because of the following informalities: the claims appear to be reciting a single metabolic inhibitor or single polyphenolic compound, however the claims further recite “or any a combination thereof” (per claim 3), “or a combination thereof” as per claim 5. The examiner suggests rewording these claims to recite “at least one” after the word comprises and to fix the grammar in claim 3 to recite, “or any combination thereof” because claiming any combinations thereof means you can have more than one).
Claims 2 and 4 should also recite “at least one” after the word comprises instead of the “a” which is present in these claims.
Claim 1 should also recited an effective amount of at least one metabolic inhibitor instead of “a” metabolic inhibitor based on what is being claimed in claims 3 and 5 (because claiming any combinations thereof means you can have more than one).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 3 depends from claim 2 and recites wherein the metabolic inhibitor comprises… However, it is unclear to the examiner if the metabolic inhibitors of claim 3 are meant to be in addition to the broader glutathione S-transferase inhibitor claimed in claim 2 or if the metabolic inhibitors of claim 3 are actually meant to be species of glutathione S-transferase inhibitor(s) and are meant to further limit claim 2 from which claim 3 depends? Based on the specification the examiner is interpreting the metabolic inhibitors listed as specific species of  glutathione S-transferase inhibitor(s) that are meant to further limit the scope of glutathione S-transferase inhibitor(s) claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willowoodusa (http://willowoodusa.com/wp-content/uploads/2013/12/Glufosinate-280SL-Spec-Label.pdf) as evidenced by Lorsban-4E (https://www.beyondpesticides.org/assets/media/documents/dow/indepth/labels/lorsban-4e.pdf). Applicants claim: A herbicide for the control of a grass or a broadleaf weed in a crop, the herbicide comprising an effective amount glufosinate, or a salt thereof, and an effective amount of a metabolic inhibitor.
Willowoodusa teaches that it was known to combine effective amounts of glufosinate with effective amounts of the claimed metabolic inhibitor, chlorpyrifos (the active agent in Lorsban 4-E) which is a glutathione S-transferase inhibitor (see Corn insecticide tank mix partners for willowood glufosinate 280sL with Lorsban 4E (chlorpyrifos).
Willowoodusa teaches all limitations of the claims and thereby anticipates the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickers et al. (US20050049145).
	Applicant’s claim:
-- A herbicide for the control of a grass or a broadleaf weed in a crop, the herbicide comprising an effective amount glufosinate, or a salt thereof, and an effective amount of a metabolic inhibitor.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1, and 4-6, Bickers teaches effective herbicidal compositions comprising effective amounts of glufosinate or salt thereof and an effective amount of a metabolic inhibitor, specifically cinnamic acid and/or derivatives thereof which read on the instantly claimed polyphenol and glyoxylate inhibitor as cinnamic acid reads on both of these (See Abstract; compound 1 in Table 1; claims; Table 1.2.2 (glufosinate ammonium combined with cinnamic acid derivatives); [0242]; [0348]; [0423-0426]; Claims; [0001-0002]; [0010-0011]; ).
	Regarding claims 7-8, Bickers teaches wherein the composition can further comprise an adjuvant specifically non-ionic surfactant ([0381]; [0394]), e.g. fatty acid polyglycol esters, etc. or methylated seed oils, e.g. rapeseed oil methyl ester ([0423]).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Bickers does not teach a specific example of the instant herbicide/herbicide composition.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art to combine cinnamic acid with glufosinate in order to develop the instantly claimed herbicide/herbicide compositions because Bickers teaches that cinnamic acid and close structural variants of cinnamic acid, e.g. 2-hydroxycinnamic acid, are useful in combination with glufosinate as safeners to protect the crops when treating weeds in the fields of crops (See entire document; abstract; [0001-0002]; [0010-0011]; compound 1, table 1). Thus, it would be obvious to form the claimed combination with cinnamic acid as that is one of the compounds that is clearly made in Bickers for mixing with the glufosinate and one would expect it to offer the same/similar safening activity as the structurally related/similar 2-hydroxycinnamic acid that was used in the examples. One of ordinary skill in the art would be motivated to select cinnamic acid because it is one of the express cinnamic derivatives made by Bickers for combining with glufosinate to provide safening activity to crops while controlling weeds in the field where the crops are growing.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616